Case 1:11-cv-02122-SJ-RLM Document 699 Filed 05/03/19 Page 1 of 2 PageID #: 45298


                                      Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                       Bettina B. Plevan
  May 3, 2019                                                                                                          Member of the Firm
                                                                                                                       d 212.969.3065
  VIA ECF                                                                                                              f 212.969.2900
                                                                                                                       bplevan@proskauer.com
                                                                                                                       www.proskauer.com
  Hon. Roanne Mann
  United States Magistrate Judge
  U.S. District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re: Saint-Jean, et al. v. Emigrant Mortgage Company, et al., 11-cv-02122 (SJ)(RLM)

  Dear Judge Mann:

  We represent Defendants in this case and write, as permitted by the Court (Dkt. No. 691) to
  present objections to Plaintiffs’ proposed voir dire questions (Dkt. No. 666) and to modify one of
  Defendants’ proposed voir dire questions (Dkt. No. 676). Defendants also provide their
  proposed Statement of the Case.

      A. Defendants’ Objections to Plaintiffs’ Voir Dire.

  Plaintiffs’ Proposed Question 21. This question asks whether potential jurors believe that federal
  or state governments regulate banks too much. This question is improper because it has no
  bearing on damages, which is the only issue to be tried. The question suggests that more or less
  regulation would have an impact on the outcome of this trial, but the potential jurors’ answer to
  this question has no relevance to this case because Emigrant’s STAR NINA loan program, the
  only loan program at issue, was discontinued nearly a decade ago. Therefore, whether jurors
  believe that the government currently regulates banks too much or too little does nothing to
  inform counsel as to whether jurors may be biased against either party.

  Plaintiffs’ Proposed Questions 37. This question asks if jurors “were told that a person had been
  discriminated against because of his or her race, would you be able to award that person money
  to compensate for the discrimination that he or she suffered.” This question is improper because
  it implies that Plaintiffs are entitled to damages based on a finding of liability, regardless of
  whether Plaintiffs can actually prove that they suffered any damages.

  For these reasons, Plaintiffs’ proposed voir dire questions 21 and 37 should be stricken.


      B. Defendants’ Modifications to Their Proposed Voir Dire.

  After conferring with Plaintiffs’ counsel, Defendants agreed to modify Question 7 of their
  proposed voir dire as follows:




     Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:11-cv-02122-SJ-RLM Document 699 Filed 05/03/19 Page 2 of 2 PageID #: 45299




  Hon. Roanne Mann
  May 3, 2019
  Page 2

         7.      Do you feel that you will be able to render a fair verdict on damages without
                 hearing evidence of the underlying merits of the case concerning liability?

     C. Defendants’ Proposed Statement of the Case

  Pursuant to the Court’s Order (Dkt. No. 691), the parties met and conferred but were unable to
  agree on a Statement of the Case to be read to prospective jurors. Defendants propose that the
  Court read the following statement to prospective jurors prior to voir dire:

         “This case involves eight plaintiffs who received STAR NINA loans from Defendants
         Emigrant Bank and Emigrant Mortgage Company. In this trial, you will not be asked to
         determine liability. Instead, you will be asked to determine the amount of money, if
         any, that will compensate plaintiffs for any injuries directly caused by Defendants’
         conduct, but only to the extent they are greater than any benefits that the Plaintiffs
         received by having obtained their loans.”
  Judge Johnson also requested that the parties submit their proposed statements, and Defendants
  submitted this same statement to Judge Johnson yesterday. (See Dkt. No. 697.)



  Respectfully submitted,

  /s/ Bettina B. Plevan

  Bettina B. Plevan
